DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The written specification portion of the disclosure is clearly and carefully written is certain portions.  Claim 7 is not particularly clear or carefully written.  The liner has a bottom section, side wall sections and flap sections.  The bottom edge of the side wall sections is attached to the bottom section and the side edges of the side wall sections are attached to each other.  Considering the top edge of the side wall sections, all top edges of the side wall sections overlap the container rim, one pair of opposed side wall sections has flap sections attached and doesn’t have free ends while the other pair of opposed side wall sections doesn’t have flap sections and has free ends.  The only “free ends” mentioned in the written specification is the free ends 30 of the flap sections 26.  Note that claim 1 is clear in stating that the liner comprises three components: a) a bottom section; b) two pair of side wall sections; and c) a pair of flap sections.  The flap sections are not part of the side wall sections.
The disclosure is objected to because of the following informalities: In paragraph [0061], the written specification is entirely confusing and unclear.  This paragraph mentions the end portions 42 of the flaps 26.  Mistakenly refers to the flaps as reference number 36 instead of 26.  State that the end portions 42 (1) extend foldingly from the tops 38, (2) drape freely downwardly (in a no-use position, Fig. 2 and 3), (3) fold inwardly over contents of the container (in a in-use position, Fig. 4) with the free ends 30 of the other pair of opposing side wall sections 24 being on the underneath.  The free ends 30 are on the flap sections 26 not on the side wall sections.  In Fig. 4, the end portions 42 are not over the 
Appropriate correction is required.
The disclosure is objected to because of the following informalities: The liner is disposable and recyclable.  These are opposing concepts.
Appropriate correction is required.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Applicant should remember that dependent claims always include all limitations of the claims from which they depend.  Claim 7 is dependent on claim 3 and claim 1.
Claim 7 is objected to because of the following informalities:  Claim 7 states in lines 3 and 4, “wherein said free ends of said other pair of opposing side wall sections overlap each other.”  The two side wall sections of the pair of opposing side wall sections that have free ends (at 38 as shown in Fig. 2 and 3, the side wall sections which do not have flaps) do not have overlapping free ends.  Appropriate correction is required.
If this language is referring to the free ends 30 of the pair of flap sections 26, the claim language should be changed to be clear.

Claim 10 is objected to because of the following informalities:  Liner is both disposable and recyclable.  These are opposing concepts.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "said bottom" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It can’t be determined which bottom is meant, the bottom section of the liner or the bottom portion of the container.  In line 3, “said bottom” must be the bottom section of the liner and the last line, “the bottom of the container” is mentioned.

Re claims 4, 5, 6 and 7, and line 1 of each claim, recites the limitation "said pair of flaps" or “said flaps.”  There is insufficient antecedent basis for this limitation in the claim.  “A pair of flap sections” is what claim 1 introduces.
In claim 7, line 3, “said free ends of said other pair of opposing side wall sections” is improper because these free ends are never previously mentioned.  There is insufficient antecedent basis for this limitation in the claim.  The free ends in claim 1 are associated with the flap sections that extend from an opposing pair of side wall sections and not “said other pair of opposing side wall sections.” Which free ends?  Free ends at top 38 of side wall sections or free ends 30 at edge of flap sections 26?
In claim 7, line 5, “said reinforcing strip of said free ends” is improper because the reinforcing strip is never previously mentioned.  There is insufficient antecedent basis for this limitation in the claim.  “said free end of one flap section” is associated with the reinforcing strip in claim 1.
In claim 7, line 7, “said end portions” is improper because the end portions are never previously mentioned.  There is insufficient antecedent basis for this limitation in the claim.  Which end portions?  End portions of side wall sections, end portions of flap sections, end portions of bottom section?
Claim 10, liner is disposable or recyclable?  These are opposing concepts.  Claim 10 is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al. (US 4932556) (Hui) in view of Race (US 3779156).
Hui discloses a disposable and conformal liner (claiming liner only) for completely and internally sealing a container and an associated lid, [wherein the container has a bottom portion with a shape and size and two pair of side portions with shapes and sizes, wherein the two pair of side portions of the container extend upwardly from the bottom portion of the container to a rim and are attached to each other adjacently] (claiming liner only) , and wherein said disposable and conformal liner comprising: a) a bottom section; b) two pair of side wall sections; and c) a pair of flap sections; wherein said two pair of side wall sections extend upwardly from respective sides of said bottom section; wherein said two pair of side wall sections are continuous with each other adjacently so as to form a box-like main body; wherein said box-like body is for being conformingly received by the container (claiming only liner); wherein said pair of flap sections extend from an opposing pair of side wall sections to free ends, the flap sections are the same size.  Hui fails to disclose a reinforcing strip.  Race teaches a similarly constructed liner with bottom, side walls 12 and flaps 14 with the free ends of the flaps reinforced by 
Even if there might be an argument about different length of flap sections, the width and thickness are the same for both flaps and the same size limitation is met.
Re claim 10, the plastic sheet material is recyclable and disposable as mentioned in claim 10.

Claims 1, 2, 4, 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilling (US 461451) in view of Race (US 3779156).
Schilling discloses a disposable and conformal liner (claiming liner only) for completely and internally sealing a container and an associated lid, [wherein the container has a bottom portion with a shape and size and two pair of side portions with shapes and sizes, wherein the two pair of side portions of the container extend upwardly from the bottom portion of the container to a rim and are attached to each other adjacently] (claiming liner only) , and wherein said disposable and conformal liner comprising: a) a bottom section; b) two pair of side wall sections; and c) a pair of flap sections (portion of liner B extending above upper edge of chest A as shown in Fig. 2-5); wherein said two pair of side wall sections extend upwardly from respective sides of said bottom section; wherein said two pair of side wall sections are continuous with each other adjacently so as to form a box-like main body; wherein said box-like body is for being conformingly received by the container (claiming only liner); wherein said pair of flap sections extend from an opposing pair of side wall sections to free ends, the flap sections are the same size.  Schilling discloses a reinforcing strip c, but Schilling fails to disclose that the reinforcing strip 
Even if there might be an argument about different length of flap sections, the width and thickness are the same for both flaps and the same size limitation is met.
Re claims 8-10, the paper material of the liner as mentioned on page 1, line 61 is a microwave safe, BPA free, disposable and recyclable material.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






sjc /STEPHEN J CASTELLANO/      Primary Examiner, Art Unit 3733